Citation Nr: 0640278	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  00-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
formerly classified as a disability manifested by sleep 
trouble.  

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
September 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In January 2001, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In October 2004, 
the claim was remanded for additional development.  
Subsequently, in a July 2006 rating action, service 
connection for headaches was granted, and a 10 percent rating 
was assigned.  Additionally, service connection for a left 
nasal septum deviation as a residual of a broken nose was 
granted, and a noncompensable rating was assigned.  The 
rating action noted that this was a complete grant of 
benefits, and that the claims were resolved.  The issues on 
the title page of this decision were denied, and the veteran 
submitted a form substantive appeal document which did not 
specify which issues he wanted to continue his appeal.  The 
RO determined that the issues that remained on appeal were 
those addressed on the title page of this decision and the 
Board will address those issues below.  However, if the 
veteran wishes to raise the issues of entitlement to 
increased rating for claims for which service connection has 
been granted, he is free to do so.  Such matters are referred 
to the RO for any action that is deemed appropriate.  



The issues that remain in appellate status are entitlement to 
service connection for sleep apnea and for a cervical spine 
disorder.  Those issues are addressed below.  

For purposes of clarity, the disorder formerly classified as 
a "disability manifested by sleep trouble" has been 
reclassified as sleep apnea.  


FINDINGS OF FACT

1.  Service medical records are negative for any complaints 
or findings of sleep apnea, but with resolution of reasonable 
doubt in the veteran's favor, the veteran's service-connected 
left nasal septum deviation as a residual of an inservice 
broken nose is shown as contributing to sleep apnea.

2.  The medical evidence does not demonstrate that the 
veteran developed a cervical spine condition in service or 
within one year after service.


CONCLUSIONS OF LAW

1.  Sleep apnea is proximately due to service-connected left 
nasal septum deviation which resulted from an inservice 
broken nose.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310, 3.159 (2006).  

2.  A cervical spine disorder, to include degenerative disc 
disease, was not incurred in or aggravated by active military 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of VCAA requirements 
in a December 2004 letter.  This document essentially 
notified the veteran of the evidence needed to prevail on 
these claims.  Specifically, the letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA 


actions "essentially cured the error in the timing of 
notice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
While the required notice was not provided to the veteran 
prior to the first AOJ adjudication of these claims, the 
subsequent VA letters corrected any procedural errors, and 
the content of the notices complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial, and VA's duty to notify the veteran has 
been satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  Moreover, as to the issue of entitlement to 
service connection for sleep apnea, the appeal is granted in 
the decision below.  Given the favorable outcome taken below 
as to that issue, any prejudice, if existent, to the veteran 
in proceeding with his claim for service connection would be 
considered harmless error.  See Dingess/Hartman v. Nicholson, 
supra.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

Numerous VA examinations have been conducted that address the 
etiology of the issues on appeal.  Under these circumstances, 
the duty to assist doctrine does not require that the veteran 
be afforded additional medical examinations.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).



The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as 
degenerative disk disease, to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309  
(2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Sleep Apnea

After reviewing the claims file, the Board finds that the 
preponderance of the evidence supports the findings that 
sleep apnea is related to military service as secondary to 
service-connected left nasal deviated septum which resulted 
from an inservice nasal fracture.  

The service medical records are negative for sleep apnea.  
Moreover, there is no report of a nasal fracture, but there 
is an entry which references that the veteran boxed during 
service.  In his statements and testimony of record, it has 
been his long-standing assertion that his claims for service 
connection, to include sleep apnea, resulted from an 
inservice broken nose that occurred when boxing.  Also of 
record is a statement from 1988 as provided by another in 
which it was asserted that he had knowledge that the veteran 
suffered injuries while boxing during service.  He recalled 
that the veteran had to stop fighting on one occasion because 
the other boxer threw illegal punches and injured the 
veteran.  Included in the record is a picture of the veteran 
wearing his military jacket which includes a patch that 
reflects that he boxed during service.  In his testimony at a 
hearing in 2001, he said that he represented his home state 
of Alaska when fighting during service.  He provided details 
as to inservice fighting matches, particularly the time when 
his nose was broken.  

Post service private and VA treatment records primarily 
reflect treatment for psychiatric problems in the 1970s and 
1980s.  Subsequently dated records include references to 
sleep problems, to include insomnia.  VA records dated in 
2000 reflect that he had sleep apnea and that he was an ex-
boxer who had a deviated nasal septum for which he had 
undergone surgery 20 years earlier.  A private record from 
October 2000 shows a displaced nose and nasal septum and 
sleep apnea.  The examiner recommended a CPAP machine.  



A VA examination was conducted on March 15, 2005, to 
determine the etiology of the veteran's sleep apnea.  It was 
noted that he was a 65 years old Army veteran who boxed 
during service.  He was injured in his last fight and 
suffered a nasal obstruction and began to expel black blood 
from his nose.  He developed a left nasal obstruction.  The 
examination refers to a magnetic resonance imaging (MRI) scan 
from 2002 which showed some right maxillary sinus 
inflammatory changes.  It was also noted that he was 
diagnosed with a nasal fracture in 1999 and underwent a 
septoplasty in Puerto Rico.  The examiner noted that the 
claims file was available for review.  

The examination report shows that the veteran was in no 
apparent distress.  There was a displaced nose.  There was 
nasal septal deviation to the left with reduced nasal airway.  
There was no pus, polyps, or blood seen.  There was no sinus 
or nasal tenderness.  The veteran's airway was significantly 
decreased (greater than 50 percent) on the left side.  The 
examiner's impression from the records of sleep study was 
that the veteran showed multiple episodes of apnea.  He had 
an anatomic nasal deformity which appeared to be related to 
military boxing.  This was a twisted nose with a nasal septal 
deviation for which he had already undergone surgery in the 
past.  He had significant nasal obstruction on the left side.  
It was the examiner's opinion that it was as likely as not 
that the disorder originated in service.  

This report was reviewed by another VA examiner on March 25, 
2006.  It was noted that an opinion was requested as to 
whether the veteran's sleep apnea was related to service.  
The examination report from the exam conducted earlier that 
month was reviewed as was the entire claims file.  It was 
noted by the reviewing physician that the inservice medical 
records, to include separation examination, showed no 
complaints of nasal obstruction, sinusitis or nasal symptoms, 
and no physical findings related to the nose.  Therefore, it 
was concluded that there was no evidence during service that 
the claimant had a nasal fracture that would have led to 
nasal obstruction and sleep apnea.  Thus, it was this 
examiner's opinion that the veteran's sleep apnea was not 
related to service, to include a boxing injury.  

Subsequently, in a July 2006 rating decision, the RO granted 
service connection for a left nasal septum deviation as a 
residual of an inservice broken nose.  Service connection was 
denied, however, for sleep apnea.  

Although not a model of clarity, with resolution of 
reasonable doubt in the veteran's favor, the Board 
understands the early March 2005 opinion as reflecting the 
view that the veteran's nasal fracture was incurred in 
service and that it led to the resulting sleep apnea.  
Accordingly, based on the conclusions summarized by the Board 
and expressed here, service connection for sleep apnea is 
granted.  Moreover, for the RO to grant service connection 
for the nasal fracture as an inservice residual and to deny 
the claim for service connection for sleep apnea due to the 
fact that no inservice nasal fracture was demonstrated are 
contradictory conclusions.  

A Cervical Spine Disorder

With respect to the veteran's cervical claim, the record does 
show that the veteran has been diagnosed with cervical spine 
degenerative disc disease and herniated disc (see the March 
2005 VA report).  Thus, the Board will discuss whether the 
evidence reflects that this condition is of service origin.  
It is the veteran's contention that this disorder also 
resulted from inservice injuries he incurred as a boxer.  

The service medical records are negative for complaints 
regarding any cervical spine condition during service.  Post 
service records are also negative for such complaints until 
the 1990s when the veteran reported back pain.  It is noted 
by the Board that his complaints were primarily associated at 
this time in the low back and not the cervical area, although 
neck pain was noted in 1991.  However, in a 1999 record, it 
was noted that the veteran showed posterior herniated nucleus 
pulposus at C5/C6 and at C6/C7.  

The veteran underwent VA orthopedic examination on March 3, 
2005.  Addendums to this report dated on February 23, 2006, 
July 1, 2006, and July 3, 2006, are also of record.  The 2005 
report reflects that the veteran gave a history of injuring 
his neck during service while boxing.  His main problem was 
that he had pain on rotator motion.  The pain radiated into 
the shoulders and into both arms.  His left upper extremity 
showed weakness in his hand when compared to the right hand.  
He did not work.  He received Social Security benefits.  He 
was able to accomplish the activities of daily living with 
the help of his wife but could not do many of the things that 
required standing any length of time or lifting or the 
stretching up of his upper extremities or neck.  He did not 
use any medical aids.  He could not stand for long period of 
time.  

On exam, there was limitation of cervical spine motion with 
pain.  There was no reflex or motor defects.  There was 
decreased sensation in the C5-6 and 6-7 levels.  There was 
weakness of the left hand on flexion of the fingers when 
compared to the right.  Repeated motion caused an increase in 
pain and decrease in the range of motion and extension of 5 
degrees and rotation to the left of 5 degrees.  It was noted 
that the veteran spent a large amount of time in bed on a 
daily basis because of the pain in his neck that was quire 
incapacitating.  He also could not stand for nay length of 
time during flare-ups and had limitation in function.  The 
diagnosis was degenerative disc disease of the cervical spine 
with herniated disc, and with cervical spine radiculitis to 
the left upper extremity.  

The examiner noted the veteran experienced pain but not 
incoordination.  There was some fatiguing and weakness of the 
left upper extremity.  It was the examiner's opinion that the 
veteran's neck problems were more likely than not related to 
his inservice boxing injury.  In the February 2006 addendum, 
the same examiner who conducted the March 2005 report 
reflected that it was his opinion that the veteran's cervical 
degenerative arthritis and degenerative disc disease were 
secondary to his boxing activities during service.  

On the July 2006 addendum report, it was noted that the 
claims file was reviewed for opinion.  The examiner noted 
that it was requested that an opinion be rendered as to 
whether it was at least as likely as not that the veteran's 
cervical spine disorder was related to active service.  
Following review of the record, the examiner noted that the 
first documentation of neck problem in the claim file was not 
until many years after service in 1999.  And, the date of 
onset at that time was one week.  The physician opined that 
it was less likely that the veteran's degenerative disc 
disease of the cervical spine was related to military 
service.  

For a rationale, it was noted that he was in service from 
1958 to 1960 and the service medical records did not show any 
complaints of neck pain.  Post service records did not 
reflect complaints of neck pain until 1999, which was 30 
years after military service.  It was noted that it was 
unlikely that a neck symptom or neck pain would appear 39 
years after an injury or any degree to the neck.  Thus, the 
claimant's neck condition was therefore less likely related 
to his time in service.  In a July 3, 2006, addendum to her 
July 1, 2006 report, the examiner noted that the veteran 
began to complain of neck pain in 1991.  As stated in the 
history, there were no abnormal physical findings noted at 
that time.  She still maintained that the interval of 31 
years after military service before the beginning of neck 
pain unlikely accounted for the etiology of the neck pain as 
related to any possible injury during service from boxing.  
She would expect an earlier complaint of neck pain "at least 
shortly after release from active service knowing that this 
patient had complaint of multitude of symptoms since 1980s."  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current 
cervical spine condition is related to military service.  
There is no indication that the veteran suffered from any 
cervical condition in service, and there was no medical 
evidence that he had any cervical condition until over 30 
years after service discharge.  If he had injured his neck 
while boxing in service, it would be expected that he would 
be seen for a complaint earlier than he did as noted by the 
VA specialist in 2006.  The Board finds her opinion much more 
probative than the examiner's March 2005 and February 2006 
addendum opinion which supported the veteran's claim in that 
he did not provide an adequate rationale for his conclusion.  
He did not address the fact that the medical evidence did not 
include any reference to cervical spine symptoms during 
service or until over 30 years thereafter.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialist who 
reviewed the record, to include the previous orthopedic 
examination report and the physician's opinion, and concluded 
that the veteran's cervical spine condition was not 
associated with service.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the medical evidence is against a finding that 
the veteran's current cervical spine disability is related to 
active duty service.  Accordingly, entitlement to service 
connection is denied.  


ORDER

Service connection for sleep apnea is granted.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


